Exhibit 10.5

DIRECTOR AGREEMENT

This Director Agreement (this “Agreement”), effective this 10th day of January,
2020, is entered into by and between Parsley Energy, Inc., a Delaware
corporation with its principal place of business in the State of Texas (the
“Company”), and S. Wil VanLoh, Jr., a natural person (the “Director”). The
Company and the Director are each a “Party” and are collectively the “Parties.”
This Agreement is effective as the date hereof and shall continue until the
Director ceases to be a director of the Company

1.    The Director agrees to serve as a member of the Board of Directors of the
Company (the “Board”) and to provide those services required of a director under
the Company’s Certificate of Incorporation and Bylaws, as both may be amended
from time to time, and under the corporate laws of the State of Delaware, the
federal securities laws, and other state and federal laws and regulations.

2.     The Company shall pay the Director cash and stock as determined annually
by the Board and/or the Compensation Committee of the Board. The Company will
also reimburse the Director for reasonable expenses incurred in the performance
of the Services promptly upon submission of documentation of such expenses
(e.g., invoices or receipts) in a form reasonably acceptable to the Company. The
Director, in his or her capacity as a director, is an independent contractor of
the Company and will not be deemed to be an employee of the Company.

3.    The Director shall comply with all applicable codes, policies and
guidelines of the Company and the Board as in effect as of the date hereof;
provided, that to the extent such codes, policies and guidelines modify any
provisions of this Agreement, the provisions of this Agreement will control.

4.    The Director agrees not to disclose, directly or indirectly, any of the
Company’s nonpublic information (“Confidential Information”), nor use it in any
way, directly or indirectly, except in furtherance of the Director’s Services
under this Agreement. Notwithstanding anything else herein to the contrary, the
Parties acknowledge and agree that the Director is a principal of Quantum Energy
Partners and its Affiliates (“Quantum”), which manages a variety of private
equity funds (the “Funds”) and which Funds currently own, and may in the future
acquire, interests in energy-related companies (the “Portfolio Companies”). The
fact that the Director serves as a member of the board of directors or
equivalent governing body of any Fund or Portfolio Company shall not constitute
disclosure of Confidential Information to such Fund or Portfolio Company or
otherwise be deemed to violate this Agreement. The Parties understand and agree
that the Director and Quantum are actively engaged in the business of oil and
natural gas exploration, development and operations, midstream gathering,
processing and transportation, power generation, and other energy-related
endeavors and that the receipt and review of Confidential Information may
enhance the Director’s and Quantum’s understanding of the markets in which
Quantum, its Funds and its Portfolio Companies may now, or in the future,
compete (“Know-How”) and that such improved Know-How will not in and of itself
be considered a use of Confidential Information or otherwise violate this
Agreement. The Parties understand and agree that the Director may retain mental
impressions of such Confidential Information and the Director’s retention of
mental impressions shall not be a use of Confidential Information or otherwise
violate this Agreement

5.    Without the written consent of the Board, the Director shall not be
remunerated for his service on the Board by any Person except the Company.
Notwithstanding the foregoing, the Board and the Company acknowledge that the
Director, in his capacity as a principal of Quantum oversees Quantum’s
investments (including its investment in the Company) for which the Director
receives remuneration, which the Board and the Company agree does not violate
this Section 5.

6.     The Parties agree that this Agreement shall be governed by the laws of
the State of Delaware.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be bound, the Parties have executed this
Agreement as of the date first written above.

 

Parsley Energy, Inc. By:  

/s/ Matt Gallagher

Name: Matt Gallagher Title: President and Chief Executive Officer Director

/s/ S. Wil VanLoh, Jr.

S. Wil VanLoh, Jr.

 

2